Citation Nr: 0620787	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  06-22 157	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Private 
Attorney



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to January 1946.  He died in April 2006.  This 
matter is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  In September 2003 the case was before the 
Board on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Nashville, Tennessee.  The Board found that new and material 
evidence had not been received, and the veteran's claim 
seeking service connection for peptic ulcer disease could not 
be reopened.  The veteran appealed the decision to the Court, 
and in a January 2005 Order, the Court endorsed a January 
2005 joint motion for remand, vacated the September 2003 
Board decision, and remanded the matter for compliance with 
the instructions in the joint motion.  On August 19, 2005, 
the Board remanded the matter to the RO.  The Board has 
issued a separate decision vacating the August 19, 2005 Board 
remand.


FINDING OF FACT

In May 2006 the Board was notified by the RO that the veteran 
died in April 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed.



		
George. R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


